Pet' Ouriam.

The costs of resisting the motion go to the defendant of course.(a) As to the interest, the plaintiff has himself been the means of delaying payment. The calculation, therefore, must be carried no further down than to the day on which the verdict was rendered.
N. B. — In another cause, between the same parties, the court said, that the granting new trials was always on payment of costs, unless otherwise expressed, or when for the misdirection of a judge ; in which latter case they abided the event of the suit.

 Exceptions to the rule, that the prevailing party is entitled to them. Green & Mosher v. Beals, post, 256; Williams v. Green, 3 Caines’ Rep. 129; Woods v. Hart, 3 Caines’ Rep. 96. See ante, vol. 1, Gilliand v. Morell, 155 n. (b.)